Citation Nr: 0534750	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-02 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

The propriety of the reduction of the disability evaluation 
assigned for service-connected hepatitis with cirrhosis from 
60 to 30 percent from July 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that formally reduced the disability evaluation assigned for 
the veteran's service-connected hepatitis with cirrhosis from 
60 to 30 percent.  


FINDINGS OF FACT

1.  As of July 2002, the veteran's service-connected 
hepatitis with cirrhosis was essentially asymptomatic, and 
clearly not manifested by moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression. 

2.  As of July 2002, the veteran's service-connected 
hepatitis with cirrhosis was clearly not manifested by daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past 12-month period, but not occurring 
constantly; nor was it manifested by daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 4 
weeks, but less than six weeks, during the past 12-months.    


CONCLUSION OF LAW

Restoration of the 60 percent rating assigned for the 
service-connected hepatitis with cirrhosis is not warranted; 
reduction of the rating to 30 percent was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 
4.7, 4.114, Diagnostic Code 7345 (2000); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative claim that the reduction 
in the disability evaluation assigned for the veteran's 
hepatitis with cirrhosis, from 60 to 30 percent, effective 
July 1, 2002, was not warranted. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) (2004).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In an August 2002 Statement of the Case the veteran was 
advised of the laws and regulations pertaining to this claim.  
This document informed her of the evidence of record and 
explained the reasons and bases for the denial of this claim.  
In addition, the veteran was sent letters in July and 
December 2003 that informed her of the evidence necessary to 
substantiate her claim, what evidence the RO would obtain, 
and what she could do to help obtain additional evidence.  
These letters also, essentially, requested that she provide 
any medical evidence in her possession that pertained to this 
claim. 

The Board finds that the VCAA notice requirements have been 
met in this case, because while the notice provided was not 
given prior to the first AOJ adjudication of the claim, it 
was provided by the AOJ prior to the most recent adjudication 
of the claim, and, as noted above, the content of the notice 
combined with other notice provided to the veteran 
collectively complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  The defect in the timing of the full VCAA notice in 
this case was not prejudicial to the veteran, and there is no 
reason in further delaying the adjudication of the claim 
decided herein.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With regard to the duty to assist, it is noted that 
voluminous VA outpatient treatment records and a VA 
examination report have been associated with the claims 
folder.  It is noted that the veteran's representative, in a 
brief filed in October 2005, argues that the veteran had only 
one examination prior to having her disability evaluation 
reduced, that evidence showed continued treatment for 
hepatitis, and that another VA examination should be 
accomplished in order to determine the current level of 
disability.  To the extent that he is requesting additional 
evidence in support of this claim on appeal (by way of an 
additional VA examination), the Board notes that this matter 
turns on the review of medical evidence dated at or around 
the time the evaluation for the veteran's service-connected 
hepatitis with cirrhosis was reduced; and, this evidence has 
been associated with the record.  VA regulations do not 
indicate that more than one examination is required prior to 
reducing an evaluation assigned for a service-connected 
disability, as appears to be suggested by the veteran's 
representative.  See 38 C.F.R. § 3.344 (2005) (to the effect 
that ratings on account of diseases subject to temporary or 
episodic improvement, such as skin diseases, epilepsy, heart 
disease, and psychoneuroses, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated).

Thus, on appellate review of this claim, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.

In a February 1982 decision, the Board granted service 
connection for hepatitis with cirrhosis.  In April 1982, the 
RO implemented this decision and assigned a 10 percent 
evaluation based on an examination that documented the 
veteran's complaints of diarrhea, constipation, nausea, 
vomiting, and an inability to eat more than one meal a day, 
as well as generalized weakness and fatigue. 

In a September 1984 decision, the RO reduced the evaluation 
assigned for the veteran's service-connected hepatitis with 
cirrhosis from 10 percent to noncompensable, citing a 
contemporaneous examination that indicated that while she had 
subjective complaints associated with the disability, all 
liver function testing was within normal limits.  

In April 1997, the RO increased the evaluation assigned for 
the disability to 60 percent based on the review of October 
1996 VA hospital reports and a January 1997 VA examination 
report which collectively indicated that the veteran was 
jaundiced and that she became fatigued easily and took 
frequent naps.  She also was experiencing complications of 
ascites and had required paracentesis, and a liver biopsy 
showed extensive scarring.  Laboratory tests were positive.  
 
In July 2000, the veteran filed an application for increased 
compensation based on unemployability.  Thereafter, by a 
rating decision of November 2001, the RO proposed, in 
accordance with 38 C.F.R. § 3.105(e), to reduce the 
evaluation of the veteran's service connected hepatitis with 
cirrhosis to 30 percent disabling.  The proposed reduction 
was essentially based on a review of contemporaneous VA 
outpatient treatment records and an examination report, 
discussed below.  

Thereafter, by rating decision of April 2002, the evaluation 
of the veteran's hepatitis with cirrhosis was reduced to 30 
percent disabling effective July 1, 2002.  See 38 C.F.R. 
§ 3.105(e) (2005).  

The veteran and his representative contend that this 
reduction was not warranted.  In this regard, it is pointed 
out that at the time the veteran filed her claim for 
increased compensation, the veteran's service connected 
hepatitis with cirrhosis had been evaluated under 38 U.S.C.A. 
§ 4.114, Diagnostic Code 7345 (2000), which provided a 30 
percent evaluation for infectious hepatitis with minimal 
liver damage, with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is/was warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression. 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2000).  

The Board notes that subsequent to the veteran's July 2000 
application for increased compensation and prior to the 
proposed reduction, the criteria for rating hepatitis were 
revised, effective July 2, 2001.  See 66 Fed. Reg. 29488 (May 
31, 2001).  Under the "new" version of 38 C.F.R. § 4.114, 
Diagnostic Code 7345, chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, auto-immune 
hepatitis, hemochromatosis, drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C) is rated as 
follows: a noncompensable evaluation is warranted for 
nonsymptomatic hepatitis; a 20 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period; a 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms as just described) 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 month period; and a 60 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (effective on and after July 2, 2001).

Turning to the relevant medical evidence, VA outpatient 
treatment records reflect that the veteran was seen in 
October 1999 seeking medication for anxiety.  At that time, 
she was diagnosed with an anxiety disorder related to marital 
violence.  The veteran was also seen in April 2000, at which 
time her prescriptions were refilled and she was diagnosed 
with recurrent depression and an anxiety disorder.  

The veteran presented in May 2000 to have her arthritis 
prescription filled, at which time a history of depression 
and hypertension, among other things, was noted.  A review of 
the veteran's systems revealed no fever, chills, night 
sweats, or weight loss, as well as no nausea, vomiting, 
abdominal pain, change in bowel habits, melena, or bright red 
blood per rectum.  The veteran did have some knee and back 
pain, but no weakness, numbness, or tingling.  Her abdomen 
was soft, nontender, nondistended, and without masses or 
hepatosplenomegaly.  

A history of hepatitis A, B, and C were noted in the report 
of a May 2000 examination.  At the time, the veteran had no 
gastrointestinal or genitourinary complaints, and on 
examination her abdomen was nontender and nondistended.  
Hepatitis B and C were among the diagnoses listed in a June 
outpatient treatment record, and in July 2000, testing 
revealed reactive anti-hepatitis B and C core antibodies.  In 
August 2000 she presented with complaints of lightheadedness, 
but with no shortness of breath, nausea, or vomiting.  

A VA examination was accomplished in September 2000, the 
report of which reflects that the veteran presented with a 
complaint of having autoimmune hepatitis with hepatitis B and 
C in the past.  The examiner noted that the veteran showed no 
generalized weakness, fatigability, or tiredness.  In 
addition, there was no yellowish discolorization of the eyes 
or urine, and no abdominal distention or ascites.  The 
veteran also denied rectal bleeding or hematochezia.  

Physical examination revealed that the veteran was fairly 
developed and nourished, and that her abdomen was soft and 
nontender, with no masses or organomegaly appreciated.  
Clinically, it was noted that the veteran's liver enzymes 
were normal, that the hepatitis C antibody was negative, and 
that the hepatitis B surface antigen was also negative.  The 
examiner's impression was that the veteran was without the 
stigmata of chronic liver disease and that blood tests for 
hepatitis B and C did not reveal that she was exposed to 
either in the past. 

VA outpatient treatment records further reflect that 
diagnoses of hepatitis B and C were noted in December 2000 
and January 2001.  A March 2002 record reflects that the 
veteran was diagnosed with a generalized anxiety disorder.

The Board finds that, at the time of the reduction of the 
veteran's disability evaluation, the criteria for the 60 
percent disability evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (both old and new criteria) were clearly 
not met.  In other words, the evidence then of record did not 
demonstrate that the veteran's service-connected hepatitis 
with cirrhosis was manifested by moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression or by daily fatigue, malaise, 
and anorexia, with substantial weight loss and hepatomegaly, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past 12-month period, as would have been 
necessary for a 60 percent evaluation under that Diagnostic 
Code before or after July 2001.  

In fact, at the time of the reduction the veteran showed no 
signs of abdominal pain, nausea, vomiting, fatigue, weight 
loss, or weakness, associated with her service-connected 
hepatitis with cirrhosis or otherwise.  And, as noted above, 
on examination of September 2000, she was found to be fairly 
well developed, nourished, and without the stigmata of 
chronic liver disease.  The veteran has received treatment 
for anxiety, but this disorder appears to be related to other 
things, to include domestic problems.  Hence, the Board finds 
that the reduction of the 60 percent rating was warranted and 
supported by the evidence of record.  

Reducing the evaluation assigned for the service-connected 
hepatitis with cirrhosis to 30 percent under the old criteria 
was appropriate, as she filed her claim for increased 
compensation prior to the change in the rating criteria 
(hence, allowing consideration under this code, see 
VAOPGCPREC 7-2003).  The Board also notes that the evidence 
did not demonstrate that the veteran's service-connected 
hepatitis with cirrhosis was manifested by daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, as 
would have been necessary for a 40 percent evaluation under 
the revised Diagnostic Code (i.e. that a reduction to an 
evaluation higher than 30 percent was warranted).   

In sum, the weight of the evidence does not demonstrate that 
a restoration of the 60 percent evaluation for service-
connected hepatitis with cirrhosis is warranted.  As the 
preponderance of the evidence is against the claim for such a 
restoration, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


